        Case 1:18-cv-00649-LJV-JJM Document 61 Filed 07/07/20 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________________

LACKAWANNA CHIROPRACTIC P.C., a
New York professional corporation,
individually and on behalf of all others                          REPORT AND
similarly situated,                                               RECOMMENDATION

                                         Plaintiff,               18-CV-00649-LJV-JJM
v.

TIVITY HEALTH SUPPORT, LLC, a
Delaware limited liability company,

                              Defendant.
_________________________________________

                In this putative class action, plaintiff Lackawanna Chiropractic P.C. seeks

recovery for itself, and on behalf of a class similarly situated, for alleged violations of the

Telephone Consumer Protection Act (“TCPA”, 47 U.S.C. §227) by defendant Tivity Health

Support, LLC. Amended Complaint [15]. 1 Before the court is Lackawanna Chiropractic’s motion

pursuant to Fed. R. Civ. P. (“Rule”) 23(e) for preliminary approval of a modified settlement

agreement and conditional certification of a settlement class [54]. 2

                I outlined my concerns with the motion in an Interim Order dated May 12, 2020

[55], to which the parties have responded [56, 57, 60]. After considering the parties’

submissions, I heard oral argument on May 26, 2020 [58]. While the parties have satisfied some




1
        Bracketed references are to the CM/ECF docket entries. Unless otherwise indicated, page
references are to numbers reflected on the documents themselves rather than to the CM/ECF pagination.
2
       Lackawanna Chiropractic previously moved for similar relief [39]. I recommended that the
motion be denied for several reasons, including the fact that the defined settlement class could include
members who had consented to receive the faxes, and therefore were not injured by their transmission.
August 29, 2019 Report and Recommendation [41], adopted by District Judge Lawrence J. Vilardo on
December 26, 2019 [48].
       Case 1:18-cv-00649-LJV-JJM Document 61 Filed 07/07/20 Page 2 of 7




of my concerns, for the following reasons I remain unpersuaded “that the court will likely be

able to: (i) approve the proposal under Rule 23(e)(2); and (ii) certify the class for purposes of

judgment on the proposal”, as required by Rule 23(e)(1)(B). Therefore, I recommend that the

motion be denied.



                                       BACKGROUND

               Subject to certain exceptions, the TCPA prohibits the “use any telephone

facsimile machine, computer, or other device to send, to a telephone facsimile machine, an

unsolicited advertisement”. 47 U.S.C. §227(b)(1)(C). It defines an “unsolicited advertisement” as

“any material advertising the commercial availability or quality of any property, goods, or

services which is transmitted to any person without that person’s prior express invitation or

permission, in writing or otherwise”. 47 U.S.C. §227(a)(5).

               While Lackawanna Chiropractic alleges that neither it nor any member of the

proposed class consented to receive the faxes in question (Amended Complaint [15], ¶¶17, 30),

Tivity denies those allegations. Answer [29], ¶¶17, 30. Lackawanna Chiropractic nevertheless

asks this court to certify a settlement class consisting of “[a]ll individuals and entities within the

United States who were sent a Tivity Fax by or on behalf of Tivity recruiting a provider offering

chiropractic services, physical therapy, occupational therapy, speech therapy, acupuncture,

massage, and/or complementary and alternative medicine (CAM) services to join a Tivity

network” (Proposed Settlement Agreement [54-2], §39), without regard to whether the recipient

consented to receive the fax.

               The parties contend that “it is not feasible to define the settlement class . . . to

exclude fax recipients who consented to receive the faxes”, because the issue of consent is “in



                                                  -2-
       Case 1:18-cv-00649-LJV-JJM Document 61 Filed 07/07/20 Page 3 of 7




dispute”. Joint Response [56], p. 2. At oral argument, Tivity’s attorney, Daniel Layden, stated

that Tivity “is willing to accept the possibility that some of these people may not have been

injured and may not be proper class members. And we’re willing to pay them anyway. Because

the reality from Tivity’s perspective is this is a relatively small class and the defense cost of this

case would greatly outstrip the value of litigating it.” 3



                                          DISCUSSION

                Although Tivity may be willing to accept the possibility that some members of

the settlement class have not been injured, this court cannot. “Rule 23’s requirements must be

interpreted in keeping with Article III constraints.” Amchem Products, Inc. v. Windsor, 521 U.S.

591, 613 (1997); Central States Southeast and Southwest Areas Health and Welfare Fund v.

Merck-Medco Managed Care, L.L.C., 433 F.3d 181, 199 (2d Cir. 2005) (“Article III standing

requirements are no less true with respect to class actions than with respect to other suits”).

                Article III requires that “any person invoking the power of a federal court must

demonstrate standing to do so”. Hollingsworth v. Perry, 570 U.S. 693, 704 (2013). “The standing

doctrine . . . is designed to ensure that federal courts do not exceed their authority as it has been

traditionally understood.” SM Kids, LLC v. Google LLC, ___F.3d___, 2020 WL 3455786, *2

(2d Cir. 2020). As is has been traditionally understood, “the role of courts [is] to provide relief to

claimants, in individual or class actions, who have suffered, or will imminently suffer, actual

harm”. Lewis v. Casey, 518 U.S. 343, 349 (1996). Since courts are “not . . . available to those

who have suffered no harm”, La Mar v. H & B Novelty & Loan Co., 489 F.2d 461, 464 (9th Cir.

1973), those seeking judicial relief must “prove that [they have] suffered a concrete and


3
        Transcribed in chambers from recording of May 26, 2020 Zoom videoconference.


                                                   -3-
        Case 1:18-cv-00649-LJV-JJM Document 61 Filed 07/07/20 Page 4 of 7




particularized injury that is fairly traceable to the challenged conduct, and is likely to be

redressed by a favorable judicial decision”. Hollingsworth, 570 U.S. at 704.

                While Rule 23 allows the “aggregation of individual claims”, it “cannot enlarge

class members’ substantive rights”. In re Asacol Antitrust Litigation, 907 F.3d 42, 56 (1st Cir.

2018). 4 Therefore, “[a]n appropriate application of standing in class suits necessitates an inquiry

into whether the class members have been injured by defendant's conduct.” 7AA Wright and

Miller, Federal Practice and Procedure (Civil), §1785.1 (3d ed.). “[E]ach member of the class

must have standing with respect to injuries suffered as a result of defendants’ actions”, and “[t]he

class must therefore be defined in such a way that anyone within it would have standing”.

Denney v. Deutsche Bank AG, 443 F.3d 253, 264 (2d Cir. 2006); In re LIBOR-Based Financial

Instruments Antitrust Litigation, 299 F. Supp. 3d 430, 532 (S.D.N.Y. 2018) (the class definition

must be “sufficient to ensure that each class member . . . has experienced some injury-in-fact”).

                The proposed settlement class definition does not satisfy that requirement,

because it “cannot . . . exclude fax recipients who consented to receive the faxes” (Joint

Response [56], p. 2), and therefore were not injured. See Smith v. United States, 69 U.S. 219,

230 (1864) (those who have “consented . . . have suffered no injury”); In re Lucey Mfg. Corp., 9

F.2d 313, 313 (2d Cir. 1925) (what is “consented to . . . is not an injury”); Black’s Law

Dictionary (11th ed. 2019) (“a person is not wronged by that to which he or she consents”

(defining the phrase “volenti non fit injuria”)). Therefore, a properly defined class must


4
        See also Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1048 (2016) (class members may not
be granted “different rights in a class proceeding than . . . in an individual action”); T. Evangelis, B.
Hamburger, “Article III Standing and Absent Class Members”, 64 Emory Law Journal 383, 392-93
(2014) (“construing Rule 23 to authorize federal courts to resolve the claims of absent class members,
regardless whether those class members personally have suffered an injury sufficient to establish
standing, would exempt uninjured plaintiffs from the requirements of Article III and enlarge their right to
pursue claims in federal court”).


                                                    -4-
           Case 1:18-cv-00649-LJV-JJM Document 61 Filed 07/07/20 Page 5 of 7




“distinguish between faxes sent with permission of the recipient and those that are truly

unsolicited”. Brodsky v. HumanaDental Insurance Co., 910 F.3d 285, 291 (7th Cir. 2018).

                Lackawanna Chiropractic argues that “the presence of a de minimis number of

uninjured class members is permissible at class certification”. Memorandum of Law [54-1], p. 4.

Not in this Circuit. See Denney 443 F.3d at 264 (“no class may be certified that contains

members lacking Article III standing”). Moreover, those courts which do allow the certification

of a class containing uninjured class members do so on condition that “those members can be

weeded out at a later stage”. In re Nexium Antitrust Litigation, 777 F.3d 9, 24, n. 20 (1st Cir.

2015). 5

                That cannot occur in this case, because the “court asked to certify a settlement

class will lack the opportunity, present when a case is litigated, to adjust the class, informed by

the proceedings as they unfold”. Amchem Products, 521 U.S. at 620. The proposed settlement

calls for payments to everyone who received a Tivity fax, regardless of whether they consented

to receive it, and therefore were not injured thereby. That proposal “must stand or fall in its

entirety”, Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir. 1998), and the court may not

“modify [its] terms”. Plummer v. Chemical Bank, 668 F.2d 654, 656, n. 1 (2d Cir. 1982).

                Approval of the proposed settlement would exceed the court’s jurisdiction, by

authorizing payments to those who have not been injured. “[A]n approved settlement takes the


5
        See also Cordoba v. DIRECTV, LLC, 942 F.3d 1259, 1274 (11th Cir. 2019) (“at some time in the
course of the litigation the district court will have to determine whether each of the absent class members
has standing before they could be granted any relief”); Ramirez v. TransUnion LLC, 951 F.3d 1008,
1023, n. 6 (9th Cir. 2020) (“although the standing inquiry in the early stages of a case focuses on the
representative plaintiffs, district courts and parties should keep in mind that they will need a mechanism
for identifying class members who lack standing at the damages phase”); In re Restasis (Cyclosporine
Ophthalmic Emulsion) Antitrust Litigation, ___F.R.D.___, 2020 WL 2555556, *20 (E.D.N.Y. 2020)
(uninjured class members must be “identif[ied] and remov[ed] . . . during the claims administration
process”).


                                                    -5-
        Case 1:18-cv-00649-LJV-JJM Document 61 Filed 07/07/20 Page 6 of 7




form of a judgment of the court, and without both Article III power and proper subject-matter

jurisdiction, the court cannot act”. Schumacher v. SC Data Center, Inc., 912 F.3d 1104, 1105

(8th Cir. 2019).

                While the parties suggest that “all of the members of the proposed class have

alleged an injury sufficient to create Article III jurisdiction” (Joint Response [56], p. 4), the

elements of standing “are not mere pleading requirements but an indispensable part of the

plaintiff’s case”. Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992). 6 “[A] plaintiff must

demonstrate standing for each claim he seeks to press and for each form of relief that is sought”,

Town of Chester, New York v. Laroe Estates, Inc., 137 S. Ct. 1645, 1650 (2017), and “cannot

obtain class-wide relief for harms suffered by only some of its members”. Dupuy v. McEwen,

495 F.3d 807, 808 (7th Cir. 2007).



                                            CONCLUSION

                Although “the ‘settlement only’ class has become a stock device”, the court’s

obligation to “protect absentees by blocking unwarranted or overbroad class definitions . . .

demand[s] undiluted, even heightened, attention in the settlement context”. Amchem Products,

521 U.S. at 618, 620. “The class description . . . must not be so broad as to include individuals

who are without standing to maintain the action on their own behalf.” Oshana v. Coca-Cola

Bottling Co., 225 F.R.D. 575, 580 (N.D. Ill. 2005), aff’d, 472 F.3d 506 (7th Cir. 2006). Since the


6
        Nor can the propriety of class certification be based on the pleadings alone. Instead, the “court
must probe behind the pleadings before coming to rest on the certification question, satisfying itself that
Rule 23 compliance may be demonstrated through evidentiary proof . . . . [T]his inquiry may sometimes
overlap with merits issues”. Johnson v. Nextel Communications Inc., 780 F.3d 128, 138 (2d Cir. 2015).
Ruke 23’s requirements “should not be watered down” merely because the parties wish to settle. Denney,
443 F.3d at 270. (2d Cir. 2006).



                                                    -6-
       Case 1:18-cv-00649-LJV-JJM Document 61 Filed 07/07/20 Page 7 of 7




proposed settlement class does not exclude those who consented to receive Tivity faxes (and

therefore have not been injured), it is overbroad. Therefore, I recommend that Lackawanna

Chiropractic’s motion [54] be denied.

               Unless otherwise ordered by Judge Vilardo, any objections to this Report and

Recommendation must be filed with the clerk of this court by July 21, 2020. Any requests for

extension of this deadline must be made to District Judge Vilardo. A party who “fails to object

timely . . . waives any right to further judicial review of [this] decision”. Wesolek v. Canadair

Ltd., 838 F. 2d 55, 58 (2d Cir. 1988); Thomas v. Arn, 474 U.S. 140, 155 (1985).

               Moreover, the district judge will ordinarily refuse to consider de novo arguments,

case law and/or evidentiary material which could have been, but were not, presented to the

magistrate judge in the first instance. Patterson-Leitch Co. v. Massachusetts Municipal

Wholesale Electric Co., 840 F. 2d 985, 990-91 (1st Cir. 1988).

               The parties are reminded that, pursuant to Rule 72(b) and (c) of this Court’s Local

Rules of Civil Procedure, written objections shall “specifically identify the portions of the

proposed findings and recommendations to which objection is made and the basis for each

objection . . . supported by legal authority”, and must include “a written statement either certifying

that the objections do not raise new legal/factual arguments, or identifying the new arguments and

explaining why they were not raised to the Magistrate Judge”. Failure to comply with these

provisions may result in the district judge=s refusal to consider the objections.

Dated: July 7, 2020
                                               ____/s/ Jeremiah J. McCarthy ______
                                               JEREMIAH J. MCCARTHY
                                               United States Magistrate Judge




                                                 -7-
